DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 2 & 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-15, 17 & 18 of U.S. Patent No. 10790321. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding Claim 1, Claim 1 of US Patent No. 10790321 teaches a MOS image sensor, comprising: a substrate with a first doping type;  
a transfer gate disposed on a front-side of the substrate and separated from 
the substrate by a gate dielectric;  a floating diffusion region with a second 
doping type disposed at one side of the transfer gate within the substrate;  
and a photo detecting column disposed at the other side of the transfer gate 
opposing to the floating diffusion region within the substrate, the photo 
detecting column comprising a doped sensing layer with the second doping type, 

and a deep doped layer with the second doping type disposed directly under the 
doped sensing layer;  wherein the photo detecting column and the substrate are 
in contact with each other at a junction interface and configured as a 
photodiode structure to convert radiation that enters the substrate into an 
electrical signal;  and wherein the junction interface comprises one or more 
recessed portions.

Regarding Claim 2, Claim 1 of US Patent No. 10790321 teaches a MOS image sensor, comprising: a substrate with a first doping type;  
a transfer gate disposed on a front-side of the substrate and separated from 
the substrate by a gate dielectric;  a floating diffusion region with a second 
doping type disposed at one side of the transfer gate within the substrate;  
and a photo detecting column disposed at the other side of the transfer gate 
opposing to the floating diffusion region within the substrate, the photo 
detecting column comprising a doped sensing layer with the second doping type, 
a pinning layer with the first doping type disposed on the doped sensing layer, 
and a deep doped layer with the second doping type disposed directly under the 
doped sensing layer;  wherein the photo detecting column and the substrate are 
in contact with each other at a junction interface and configured as a 
photodiode structure to convert radiation that enters the substrate into an 
electrical signal;  and wherein the junction interface comprises one or more 
recessed portions.



Regarding Claim 7, Claim 1 & 2 of US Patent No. 10790321 teaches wherein the junction interface 
comprises a first recessed portion and a second recessed portion connected by a 
protruding portion, wherein the first recessed portion and the second recessed 
portion are symmetrically distributed along an extended line of centers of the 
transfer gate and the floating diffusion region

Regarding Claim 8, Claim 1, 2 & 3 of US Patent No. 10790321 teaches wherein the first recessed portion 
and the second recessed portion are spaced apart from one another by the 
protruding portion.

Regarding Claim 9, Claim 1 & 4 of US Patent No. 10790321 teaches wherein a top surface of the photo 
detecting column has a concave polygon shape

Regarding Claim 10, Claim 1 & 8 of US Patent No. 10790321 teaches a shallow trench 
isolation (STI) structure disposed between adjacent pixel regions from the 
front-side of the substrate to a position within the substrate and surrounding 


Regarding Claim 11, Claim 1 & 9 of US Patent No. 10790321 teaches further comprising: a 
back-end-of-the-line (BEOL) metallization stack arranged on the front-side of 
the substrate and comprising a plurality of metal interconnect layers arranged 
within one or more inter-level dielectric layers

Regarding Claim 12, Claim 1 & 10 of US Patent No. 10790321 teaches further comprising: a color filter 
disposed on a back-side of the substrate opposite to the front-side, the color 
filter being arranged within a grid structure and overlying the photo detecting 
column.

	Regarding Claim 13, Claim 11 of US Patent No. 10790321 teaches a CMOS image sensor, comprising: a substrate with a first doping type;  
and a pixel array comprising a plurality of pixels, each of the pixels 
comprising a transfer gate disposed on a front-side of the substrate and a 
photo detecting column with a second doping type disposed within the substrate 
at one side of the transfer gate opposing to a floating diffusion region with 
the second doping type, the photo detecting column having a top surface closer 
to a front-side surface of the substrate and a bottom surface within the 
substrate;  wherein the photo detecting column and the substrate are in contact 

structure to convert radiation that enters the substrate into an electrical 
signal;  and wherein the junction interface comprises recessed portions that 
extend from the top surface to the bottom surface of the photo detecting 
column. 

	Regarding Claim 14, Claim 11 & 12 of US Patent No. 10790321 teaches
wherein the pixel array comprises 
four pixels arranged in rows and columns as a 2.times.2 array including a first 
sensing pixel and a second sensing pixel arranged in a first row and a third 
sensing pixel and a fourth sensing pixel arranged in a second row;  wherein a 
first photo detecting column and a first transfer gate of the first sensing 
pixel and a third photo detecting column and a third transfer gate of the third 
sensing pixel are symmetric along a separation line separating the first 
sensing pixel and the third sensing pixel;  and wherein a second photo 
detecting column and a second transfer gate of the second sensing pixel and a 
fourth photo detecting column and a fourth transfer gate of the fourth sensing 
pixel are symmetric along a separation line separating the second sensing pixel 
and the fourth sensing pixel.

Regarding Claim 15, Claim 11-13 of US Patent No. 10790321 teaches wherein the first, second, third 
and fourth sensing pixels share a same floating diffusion region

Regarding Claim 16, Claim 11-14 of US Patent No. 10790321 teaches wherein the first photo detecting 
column and the first transfer gate of the first sensing pixel and the second 
photo detecting column and the second transfer gate of the second sensing pixel 
are symmetric along a separation line separating the first sensing pixel and 
the second sensing pixel;  wherein the third photo detecting column and the 
third transfer gate of the third sensing pixel and the fourth photo detecting 
column and the fourth transfer gate of the fourth sensing pixel and are 
symmetric along a separation line separating the third sensing pixel and the 
fourth sensing pixel.

Regarding Claim 17, Claim 11, 12 & 15 of US Patent No. 10790321 teaches wherein the first sensing pixel and 
the third sensing pixel share a first floating diffusion region, and the second 
sensing pixel and the fourth sensing pixel share a second floating diffusion 
region.

Regarding Claim 18, Claim 11 & 17 of US Patent No. 10790321 teaches wherein a top surface of the photo 
detecting column has a concave polygon shape.

Regarding Claim 19, Claim 11 & 18 of US Patent No. 10790321 teaches urther comprising: a 
back-end-of-the-line (BEOL) metallization stack arranged on the front-side of 
the substrate and comprising a plurality of metal interconnect layers arranged 
within one or more inter-level dielectric layers;  and a color filter disposed 
on a back-side of the substrate opposite to the front-side, the color filter 
being arranged within a grid structure and overlying the photo detecting 
column.

Regarding Claim 20, Claim 11 of US Patent No. 10790321 teaches a CMOS image sensor, comprising: a substrate with a first doping type;  
and a pixel array comprising a plurality of pixels, each of the pixels 
comprising a transfer gate disposed on a front-side of the substrate and a 
photo detecting column with a second doping type disposed within the substrate 
at one side of the transfer gate opposing to a floating diffusion region with 
the second doping type, the photo detecting column having a top surface closer 
to a front-side surface of the substrate and a bottom surface within the 
substrate;  wherein the photo detecting column and the substrate are in contact 
with each other at a junction interface and configured as a photodiode 
structure to convert radiation that enters the substrate into an electrical 
signal;  and wherein the junction interface comprises recessed portions that 
extend from the top surface to the bottom surface of the photo detecting 
column. 


Claims 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 5-7 of U.S. Patent No. 10790321, in view of Leobandung (US PG Pub. No. 20160201123, hereinafter Leobandung).   

Regarding Claim 3, Claim 1 of US Patent No. 10790321 teaches a teaches a MOS image sensor, comprising: a substrate with a first doping type;  
a transfer gate disposed on a front-side of the substrate and separated from 
the substrate by a gate dielectric;  a floating diffusion region with a second 
doping type disposed at one side of the transfer gate within the substrate;  
and a photo detecting column disposed at the other side of the transfer gate 
opposing to the floating diffusion region within the substrate, the photo 
detecting column comprising a doped sensing layer with the second doping type, 
a pinning layer with the first doping type disposed on the doped sensing layer, 
and a deep doped layer with the second doping type disposed directly under the 
doped sensing layer;  wherein the photo detecting column and the substrate are 
in contact with each other at a junction interface and configured as a 
photodiode structure to convert radiation that enters the substrate into an 
electrical signal;  and wherein the junction interface comprises one or more 
recessed portions.

US Patent No. 10790321 does not teach wherein the pinning layer has a sidewall surface vertically aligned with that of the doped sensing layer

Leobandung discloses In Fig 5 wherein the pinning layer has a sidewall surface vertically aligned with that of the doped sensing layer (see layers of photodetectors 32L/32R)[0058]

It would have been obvious to one of ordinary skill in the art at the time of filing to make wherein the pinning layer has a sidewall surface vertically aligned with that of the doped sensing layer since it was held that the particular placement of an element (It would have been reasonable to change the position of the pinning layer and one of ordinary skill would expect it to have the same function as it is a pinning layer) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Regarding Claim 4, Claim 1 of US Patent No. 10790321  and Leobandung teaches a MOS image sensor, comprising: a substrate with a first doping type;  
a transfer gate disposed on a front-side of the substrate and separated from 
the substrate by a gate dielectric;  a floating diffusion region with a second 
doping type disposed at one side of the transfer gate within the substrate;  
and a photo detecting column disposed at the other side of the transfer gate 
opposing to the floating diffusion region within the substrate, the photo 
detecting column comprising a doped sensing layer with the second doping type, 
a pinning layer with the first doping type disposed on the doped sensing layer, 

doped sensing layer;  wherein the photo detecting column and the substrate are 
in contact with each other at a junction interface and configured as a 
photodiode structure to convert radiation that enters the substrate into an 
electrical signal;  and wherein the junction interface comprises one or more 
recessed portions.

Regarding Claim 5, Claim 1, 5 & 7 of US Patent No. 10790321 and Leobandung teaches a wherein the deep doped layer has a 
sidewall surface vertically aligned with that of the doped sensing layer

Regarding Claim 6, Claim 1, 5 & 6 of US Patent No. 10790321  and Leobandung teaches wherein the deep doped layer has a 
thickness about two times greater than that of the doped sensing layer



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819